UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4620



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL CLINT BLANCHER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CR-02-4; CR-03-7)


Submitted:   May 31, 2006                     Decided:   July 6, 2006


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Kolb, MICHAEL A. KOLB, Charlotte, North Carolina, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Anne M.
Tompkins, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Samuel Clint Blancher appeals from the 188-month sentence

imposed upon his guilty plea to two counts of armed bank robbery,

18 U.S.C. § 2113(a) (2000).             Blancher’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating    that   there     are    no   meritorious      issues      for    appeal    but

addressing    the    following       potential     issues:          (1)    whether    the

district court properly complied with Fed. R. Crim. P. 11 in

accepting Blancher’s guilty plea; (2) whether the district court

properly concluded that Blancher qualified for the career offender

enhancement, U.S. Sentencing Guidelines Manual § 4B1.1 (2000); and

(3) whether the government engaged in prosecutorial misconduct.

Blancher    has   filed     a     supplemental     pro   se    brief       raising    the

following claims:          (1) his plea was not knowing and voluntary

because his attorney coerced him into pleading guilty; (2) the

calculation of his criminal history points violates the Ex Post

Facto   clause;     (3)    his    attorney   was    ineffective;          and   (4)   his

sentence violates United States v. Booker, 543 U.S. 220 (2005),

because it was enhanced based on judicial factfinding and because

of the mandatory nature of the guidelines as applied by the

district court.      We affirm.

            Counsel       first    addresses     whether      the    district     court

properly complied with Rule 11 in conducting Blancher’s guilty plea




                                         - 2 -
hearing.    Our review of Blancher’s guilty plea hearing discloses

that the district court fully complied with Rule 11.

            Next, counsel challenges Blancher’s sentence as a career

offender.    Because Blancher did not object in the district court,

this court’s review is for plain error.           United States v. Harp, 406

F.3d 242, 245 (4th Cir.) (discussing standard), cert. denied, 126

S. Ct. 297 (2005).      In order for Blancher to be designated a career

offender, the government had to demonstrate that he was at least

eighteen at the time of the instant offense and that he had at

least two prior felony convictions for either a “crime of violence”

or a “controlled substance offense.”              USSG § 4B1.1(a).     We find

that the district court properly classified Blancher as a career

offender.   He was twenty-eight years old at the time of the instant

offense    and   had   at   least   six   prior    convictions   for   violent

felonies. Counsel also addresses whether the government engaged in

prosecutorial misconduct.       However, counsel does not identify any

evidence of prosecutorial misconduct and our review of the record

discloses none.

            In his supplemental pro se brief, Blancher first claims

that his plea was involuntary because his attorney coerced him into

pleading guilty.       A defendant’s statements at the Rule 11 hearing

are presumed to be true.      Blackledge v. Allison, 431 U.S. 63, 73-74

(1977).     Unsupported allegations on appeal are insufficient to

overcome representations at arraignment.              See United States v.


                                     - 3 -
DeFusco,    949    F.2d   114,     119    (4th    Cir.   1991)     (stating   that

defendant’s statement at Rule 11 hearing that he was neither

coerced nor threatened was “strong evidence of the voluntariness of

his plea”); Via v. Superintendent, Powhatan Corr. Ctr., 643 F.2d

167, 171 (4th Cir. 1981) (holding that statements made at plea

hearing that facially demonstrate plea’s validity are conclusive

absent     compelling     reason    why    they    should    not    be,   such   as

ineffective assistance of counsel).                Under these authorities,

Blancher’s plea was voluntary. His claim that his attorney coerced

him is wholly unsupported and contradicts his representations at

his guilty plea hearing.

             Next, Blancher asserts that his sentence as a career

offender violates the Ex Post Facto clause.                 However, the use of

prior crimes as predicate offenses for purposes of the career

offender     enhancement     does    not     constitute     an   ex   post    facto

violation. See California Dep’t of Corr. v. Morales, 514 U.S. 499,

504 (1995).       Blancher also contends that trial counsel provided

ineffective    assistance.          Claims   of   ineffective      assistance    of

counsel generally should be asserted on collateral review rather

than on direct appeal, unless proof of the claimed ineffective

assistance is apparent on the face of the record.                United States v.

Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied, 126 U.S.

1407 (2006). Because the record does not support Blancher’s claims

that counsel was ineffective, we decline to address the claims in


                                         - 4 -
this appeal.

              Finally, Blancher challenges his sentence under United

States v. Booker.       Blancher argues that his prior convictions were

used   to   enhance    his   sentence      but   were   not    proved    beyond    a

reasonable doubt.       However, prior convictions are not subject to

the Sixth Amendment requirements articulated in Booker.                     United

States v. Cheek, 415 F.3d 349, 352-53 (4th Cir.), cert. denied, 126

S. Ct. 640 (2005).       Nor did the district court commit reversible

error in sentencing Blancher under the mandatory guidelines.                      In

United States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005), we determined that imposing a sentence under

the guidelines as mandatory constitutes plain error.                    However, a

defendant who seeks resentencing on this ground must show actual

prejudice, i.e., a “nonspeculative basis for concluding that the

treatment of the guidelines as mandatory ‘affect[ed] the district

court’s selection of the sentence imposed.’”               Id. at 223 (quoting

Williams v. United States, 503 U.S. 193, 203 (1992)). Blancher has

failed   to    meet   this   burden   because      he   does    not   provide    any

nonspeculative evidence or argument demonstrating that he would

have received a lower sentence had the district court appreciated

that the guidelines were not mandatory.

              In accordance with the requirements of Anders, we have

reviewed      the   entire   record   in    this   case   and    have    found    no

meritorious issues for appeal.             Accordingly, we grant Blancher’s


                                      - 5 -
motion to file a supplemental pro se brief and we affirm Blancher’s

conviction and sentence.     Counsel has moved to withdraw from

further representation. We deny the motion at this juncture. This

court requires counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests a petition be filed, but counsel

believes such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation at that

time.   Counsel’s motion must state that a copy thereof was served

on the client.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 6 -